Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7,8, filed 2/25/22, with respect to the rejection(s) of claim(s) 1-9, under 102, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gamelli as applied below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,7-9,18,19,20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gamelli (US Pub No 2014.0312040).
With respect to claim 1, Gamelli shows a jar assembly (fig. 5), comprising: a base (505) comprising an aluminum (paragraph 39, discloses material)  base (505) and a first aluminum inner cup (510) provided within a first cavity defined within the aluminum base (505), wherein an outer thread (235) is provided about an exterior surface of the aluminum base (505); and a lid (215) comprising an aluminum lid (505) and a second aluminum inner cup (510) provided within a second cavity defined within the aluminum lid (505), wherein an inner thread mateable with the outer thread (235) is provided about an interior surface of the second aluminum inner cup (510).  
With respect to claim 2, Gamelli shows wherein the aluminum base (505) and the aluminum lid (505) are cylindrical in shape. (fig.3) 
With respect to claim 3, Gamelli shows wherein the outer thread (235) is provided on a neck of the aluminum base (505).  
With respect to claim 7, Gamelli shows wherein the first aluminum inner cup (510), the aluminum base (505), the aluminum lid (505) and the second aluminum inner cup (510) all comprise a recyclable aluminum material. (al is the most recycled material on earth)
With respect to claim 8, Gamelli shows wherein the aluminum base (505), first aluminum inner cup (510), aluminum lid (505) and second aluminum inner cup (510) are formed via deep drawing. (this is a product by process limitation, See MPEP below)
With respect to claim 9, Gamelli shows wherein the aluminum base (505), first aluminum inner cup (510), aluminum lid (505) and second aluminum inner cup (510) are formed via impact extrusion. (product by process see MPEP below)
  
    PNG
    media_image1.png
    319
    787
    media_image1.png
    Greyscale


	With respect to claim 18, Gamelli shows wherein the aluminum lid (505) does not comprise threads.  (threads are below the lid)
With respect to claim 19, Gamelli shows wherein the aluminum lid (505) covers the inner thread (320) provided on the second aluminum inner cup (510) such that the inner thread (320) is not visible or exposed from an exterior of the lid. (SEE FIG. 1A) 
With respect to claim 20, Gamelli shows  wherein the aluminum lid (505) covers the inner thread provided on the second aluminum inner cup (510) such that, when the lid is assembled on the base (505), neither the inner thread nor the outer thread (235) is visible or exposed.  (FIG. 1A)


Claim(s) 25-28, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karll (US Pub No  2019/0315535).
With respect to claim 25 Karll shows a two piece aluminum lid (100) for (functional language, met by reference) a jar assembly, comprising: a substantially cylindrical threadless aluminum outer cap (102) having a substantially planar outer cap top wall and an outer cap sidewall defining a lid cavity; and an substantially cylindrical aluminum inner cap (105) having an inner cap top wall and inner cap sidewall, the aluminum inner cap configured to nest within the lid cavity of the aluminum outer cap (102), the aluminum inner cap further including an inner thread (138) provided about an interior surface of the inner cap sidewall.
With respect to claim 26 Karll shows, wherein the outer cap sidewall extends beyond the inner cap sidewall.  (see fig. 3c)
With respect to claim 27 Karll, wherein the inner cap and outer cap are secured together with an adhesive. (paragraph 44 states with or without adhesive) 
With respect to claim 28 Karll shows wherein the inner cap top wall further includes a recess (140), the recess (140) creating a gap between the outer cap top wall and inner cap top wall when assembled.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gamelli .
	Gamelli discloses the invention substantially as claimed.   
However Gamelli does not disclose claim 4, wherein one or both of the
interior surfaces of the first and second aluminum inner cups have an FDA-approved
polymeric coating applied thereto, claim 5, wherein the FDA-approved coating is an
epoxy powder coat, claim 6, wherein one or both of the interior surfaces of the first and
second aluminum inner cups are anodized.
FDA-approved polymeric coatings are well known and tested coatings safe for
use by humans, it would be obvious to use a FDA approved coating for coating the
Gamelli reference as it is a container for creams that are in contact with humans.
Anodizing aluminum is also well known, it is a well-known surface treatment mostly
used on aluminum for color and to improve resistance to corrosion.
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to use FDA approved coating or to anodize
the aluminum in order to improve the primary function to be a container for
food and drink that are in contact with humans.


Claims 21-25, are rejected under 35 U.S.C. 103(a) as being unpatentable over Gamelli in view of Karll .
	Gamelli discloses the invention substantially as claimed.   
With respect to claim 21, Gamelli shows  a jar assembly, comprising: an aluminum base (505) and a first aluminum inner cup (510) provided within a first cavity defined within the aluminum base (505), and an outer thread (235) is provided about an exterior surface of the aluminum base (505); 

However Gamelli does not disclose and an aluminum lid comprising: a substantially cylindrical threadless aluminum outer cap having a substantially planar outer cap top wall and an outer cap sidewall defining a lid cavity; and a substantially cylindrical aluminum inner cap having an inner cap top wall and inner cap sidewall, the aluminum inner cap configured to nest within the lid cavity of the aluminum outer cap, the aluminum inner cap further including an inner thread provided about an interior surface of the inner cap sidewall.  
. 
	Karll teaches and an aluminum lid (114) comprising: a substantially cylindrical threadless aluminum outer cap (102) having a substantially planar outer cap top wall (122) and an outer cap sidewall (shown but not labeled) defining a lid cavity; and a substantially cylindrical aluminum inner cap (105) having an inner cap top wall and inner cap sidewall, the aluminum inner cap configured to nest within the lid cavity of the aluminum outer cap (102), the aluminum inner cap further including an inner thread (138) provided about an interior surface of the inner cap sidewall in the same field of endeavor for the purpose of covering and sealing a container.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the cap of Karll to close and seal the container of Gamelli in order to allow the container to be stored in a shorter space, the cap of Karll is a low profile cap compared to the Gamelli cap.   
	With respect to claim 22, Karll further shows wherein the outer cap  (102) sidewall extends beyond the inner cap (105) sidewall. (see fig. 3c)
  	With respect to claim 23, Karll further shows wherein the inner cap and outer cap are secured together with an adhesive. (See paragraph 44)
	With respect to claim 24, Karll further shows wherein the inner cap top wall further includes a recess (140), the recess creating a gap between the outer cap (102) top wall and inner cap (105) top wall when assembled.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736